         Case 2:21-cv-00037-BMM Document 9 Filed 07/20/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                                  BUTTE DIVISION


WILLIAM LEE GRANT, II,                         Case No. CV-21-37-BU-BMM

                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

 vs.

DONALD H. RUMSFELD,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Grant’s Complaint is DISMISSED as
 frivolous under 28 U.S.C. § 1915(e)(2). The Clerk of Court is directed to enter
 judgment of dismissal.

       Dated this 20th day of July, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Traci Orthman
                                   Traci Orthman, Deputy Clerk
